DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 28 , 31-32, 38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 in view of Lindsay et al. (hereinafter Lindsay) US 2017/0270715 and Yang et al. (Yang) US Patent 10281987 and Boillot et al. (Boillot) US 7834847 B2
In regard to claim 22, Kim disclose A gesture control method applied to a virtual reality (VR) device that comprises a depth sensor, (320, HMD Fig. 3, [0062]-[0065]  using HMD to control the user’s hand movement) wherein the gesture control method comprises:
obtaining gesture location information of a user of the VR device;  ([0106] [0109] [0110] [0131][0132] receive a location of the user’s finger from a sensing unit) 
presenting, in a display interface of the VR device, an operation icon corresponding to the gesture location information; (Fig. 8, [0099]-[0104] displaying 710 on a GUI based on the location information) 
detecting a depth distance between a hand of the user and the depth sensor, (Fig. 7, [0097]-[0099] [0131][0132] determining a distance from the user’s finger and the sensing unit)
providing the user with an indication of the depth distance of the hand in the display interface; (Fig. 8, [0101]-[0104] displaying finger on the GUI based on the closeness to the virtual object 700) 
determining an object in the display interface that corresponds to the operation icon as a to-be-operated object and displaying the operation icon in the selection area; (Fig. 7, 8, [0099]-[0104] determine virtual object 700 in the GUI corresponding to 710 as the to-be-operated object and displaying 710 when the finger is in section 1)  and displaying the operation icon in the command area; (Fig. 7, 8, [0094] [0098]-[00105] boundary of section 1 is first threshold, in the section 2, multiple closeness can be identified and can be second threshold, etc., the indicator can be displayed differently according to the distance to the virtual object 700, first threshold is less than the depths in the section 2, therefore second threshold) 
wherein an action transition area is between the first preset depth threshold and the second preset depth threshold, and wherein the action transition area is configured for avoiding a user misoperation.  (Fig. 6-8, [0092]-[0101] the area from the boundary of section 1 and section 2 and in section 2 close to the virtual object, such as displaying 714-1, - 714-3, there are multiple closeness to virtual object based on the distance)   
But Kim fail to explicitly disclose “receiving a user operation, performing a preset command operation corresponding to the user operation on a currently determined to-be operated object in the display interface that corresponds to the operation icon,”
Lindsay disclose receiving a user operation, performing a preset command operation corresponding to the user operation on a currently determined to-be operated object in the display interface that corresponds to the operation icon.  (Fig. 4, [0027]-[0031] receive a user input, “snap” the object based on the gesture, for example) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lindsay’s displaying virtual objects using AR display into Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lindsay’s method of displaying virtual objects using AR display would help to provide more display control information to Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying virtual objects using AR display would help to provide an immersive visual experience and therefore improve the user experience using the device. 
But Kim and Lindsay fail to explicitly disclose “receiving the user operation and not performing any command operation on the currently determined to-be-operated object in the display interface that corresponds to the operation icon when the depth distance is between the first preset depth threshold and the second preset depth threshold.”
Yang disclose receiving the user operation and not performing any command operation on the currently determined to-be-operated object in the display interface that corresponds to the operation icon when the depth distance is between the first preset depth threshold and the second preset depth threshold. (col 3, 12-60, summary,  col. 10, 28-67, receive hand input, in engage mode first when reach a spatial location and with the movement of the first object relative to the display screen further until it is locked in which is the activation mode which reach another threshold, so the tentative selection mode is between thresholds distances and there is no action to the user input)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yang’s free-space gestural interaction into Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Yang’s method of gestural interaction based on distance from the user interface would help to provide more display control method to Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that user command control based on distance from the user interface would help to provide a more user friendly user interface and therefore improve the user experience using the device.
But Kim and Lindsay, Yang fail to explicitly disclose “providing, in response to detecting the depth distance, the indication, wherein the indication comprises a depth progress bar corresponding of the depth distance or a sound prompt corresponding to the depth distance; dividing, based on the indication, a depth operation area of the user into a selection area and a command area according to the depth distance, wherein the selection area is formed when the depth distance is not greater then a first preset depth threshold, and wherein the command area is formed when the depth distance is greater than a second preset depth threshold;”
Boillot disclose providing, in response to detecting the depth distance, the indication, wherein the indication comprises a depth progress bar corresponding of the depth distance or a sound prompt corresponding to the depth distance; (Fig. 6, col. 14, line 7-67, col. 2, line 27-51, col. 9, line 12-30,  providing a voice responder for providing a auditory cue to the user based on a position is within a bounded region of a space and corresponding distance)
dividing, based on the indication, a depth operation area of the user into a selection area and a command area according to the depth distance, (col. 5, line 11-29, col. 9, line 12-col. 10, line 36 and col. 11, line 35-61, col, 14, line 22-67, dividing the first and second regions according to the distance and based on the cue) wherein the selection area is formed when the depth distance is not greater than a first preset depth threshold, and wherein the command area is formed when the depth distance is greater than a second preset depth threshold; (col. 5, line 11-29, col. 9, line 12-col. 10, line 36 and col. 11, line 35-61, col, 14, line 22-67, the first and second regions are demarcated according to the distance, varies boundaries with different distances can be identified and calculated, for example, in the first region 304-321 with a corresponding distance measurement along the axis, and in the second region 321-314 with another corresponding distance measurement along the axis etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Boillot’s activating a control into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Boillot’s method of gestural interaction based on distance from the user interface would help to provide more display control method to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that user command control based on distance from the user interface would help to provide a more user friendly user interface and therefore improve the user experience using the device.


In regard to claim 28, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
Kim also disclose wherein the depth distance of the hand of the user is detected is detected in the depth operation area, wherein the depth operation area is an area formed by a first plane and a second plane, wherein both the first plane and the second plane are parallel to the display interface, wherein a distance from the depth sensor to the first plane is greater than a preset depth threshold, and wherein a distance from the depth sensor to the second plane is less than the preset threshold.  (Fig. 7, 10, [0014] [0030] [0098]-[0099] [0111]-[0115] when the user is located within a scope accreditation, the finger of the user can be determined, the planes are parallel to the display and can form the various threshold) 
In regard to claim 31, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, he rejection is incorporated herein.
Kim also wherein the first preset depth threshold is a first product of a preset value and a difference between one and a set error percentage, and wherein the second preset depth threshold is a second product of the preset value and a sum of one and the set error percentage.  ([0074]-[0082] the first and second scope of accreditation and the reference depth can be configured by the user which is an implementation choice, not an invention.) 
In regard to claims 32, 38, 40, claims 32, 38, 40 are apparatus claims corresponding to the method claims 23, 28, 30+31, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 23, 28, 30+31.
In regard to claim 41, claims 41 is a computer program product claim corresponding to the method claim 22 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 22.
Claims 23-25, 27, 29, 30, 33-35, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 and Lindsay et al. (hereinafter Lindsay) US 2017/0270715, Yang et al. (Yang) US Patent 10281987, and Boillot et al. (Boillot) US 7834847 B2 as applied to claim 21, further in view of Zhang et al. (hereinafter Zhang) CN103677240
In regard to claim 23, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the currently determined to-be-operated object is a first application, and wherein  the preset command operation comprises opening the first application, deleting the first application, or displaying a command operation box of the first application.”
Zhang also disclose wherein the currently determined to-be-operated object is a first application, and wherein  the preset command operation comprises opening the first application, deleting the first application, or displaying a command operation box of the first application. ([0052]-[0057] as long as the object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying application icons into Boillot, Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying application icons would provide more display control information to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that d displaying application icons would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 24, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the currently determined to-be-operated object is a current page, and wherein the preset command operation comprises activating a page flipping command on the current page.”
Zhang also disclose wherein the currently determined to-be-operated object is a current page, and wherein the preset command operation comprises activating a page flipping command on the current page. ([0052]-[0057] as long as the object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying functional objects into Boillot, Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying functional objects would provide more display control information to Boillot, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that d displaying functional objects would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 25, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the currently determined to-be-operated object is a first media file, and wherein the present command operation comprises opening the first media file, deleting the first media file, or displaying a command operation box of the first media file.”
Zhang also disclose wherein the currently determined to-be-operated object is a first media  file,  and wherein the present command operation comprises opening the first media file, deleting the first media file, or displaying a command operation box of the first media file. ([0052]-[0057] as long as the control object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying functional objects into Boillot, Yang Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying functional objects would provide more display control information to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying functional objects would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 27, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the VR device comprises a working state,  wherein the working state is a preset command operation performing state when the preset command operation Is performed on the currently determined to-be-operated object, and wherein after performing the preset command operation on the currently determined to-be-operated object, the gesture control method further comprises: detecting a preset exit action; and exiting the preset command operation-performing state according to the preset exit action.”
Zhang also disclose wherein the VR device comprises a working state,  wherein the working state is a preset command operation performing state when the preset command operation Is performed on the currently determined to-be-operated object, and wherein after performing the preset command operation on the currently determined to-be-operated object, the gesture control method further comprises: detecting a preset exit action; and exiting the preset command operation-performing state according to the preset exit action. (S204 [0049]-[0056] the command is operated based on the touch input which is a state, the depth value is tracked in real time, when the hand is away from the screen, the operation state is changed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of providing a working state into Boillot, Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of providing a working state would provide more display control information to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a working state would help to provide more applications control functions and therefore improve the user experience using the device. 
In regard to claim 29, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the indication further comprises a side view of a real-time operation of the user, a color prompt corresponding to a value of the depth distance.”
Zhang also disclose wherein the indication of the depth distance comprises a depth progress bar corresponding to the depth distance, a side view of a real-time operation of the user or a color prompt corresponding to a value of the depth distance, or a sound prompt corresponding to the depth distance. (Fig. 4-9, [0048]-[0051] the cursor’s color or shape can be displayed differently based on the event trigger condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of displaying an indication into Boillot, Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying an indication would provide more display control information to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying an indication would help to provide more information display and therefore improve the user experience using the device. 
In regard to claim 30,  Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the first manner and the second manner comprise displaying the operation icon in different colors.”
Zhang also disclose wherein the first manner and the second manner comprise displaying the operation icon in different colors. (Fig. 4-9, [0048]-[0051] the cursor’s color or shape can be displayed differently based on the event trigger condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of displaying an indication into Boillot, Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying an indication would provide more display control information to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying an indication would help to provide more information display and therefore improve the user experience using the device.
In regard to claims 33-35, 37, 39, claims 33-35, 37, 39 are apparatus claims corresponding to the method claims 23-25, 27, 29, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 23-25, 27, 29.
Claims 26, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 and Lindsay et al. (hereinafter Lindsay) US 2017/0270715, Yang et al. (Yang) US Patent 10281987, Boillot et al. (Boillot) US 7834847 B2 as applied to claim 22, further in view of Lee et al. (Lee) US 2017/0277400
In regard to 26, Kim and Lindsay, Yang, Boillot disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang, Boillot fail to explicitly disclose “wherein the currently determined to-be-operated object is a first function key, and wherein the preset command operation  comprises activating a function of the first function key.”
Lee disclose wherein the currently determined to-be-operated object is a first function key, and wherein the preset command operation  comprises activating a function of the first function key. (Fig. 6B, 23, [0188] –[0191] function key is activated) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s icon operations depth control of virtual object into Boillot, Lindsay, Yang and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lee’s icon operations would help to provide more control commands for the user to interact with to Boillot, Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that icon operations would help to provide more control applications and improve the user experience using the device. 
In regard to claim 36, claim 36 is an apparatus claim corresponding to the method claim 26 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 26.
Response to Arguments
Applicant’s arguments with respect to claims 22-41 filed on 4/11/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20120268373 A 	2012-10-25 		GRZESIAK et al.
METHOD FOR RECOGNIZING USER'S GESTURE IN ELECTRONIC DEVICE
GRZESIAK et al. disclose a method for recognizing a user's gesture in an electronic device, the method including sensing movement of an object by using a motion sensor, checking a distance between the motion sensor and the movement-sensed object and referring to a preset value which is currently applied in relation to gesture recognition, and adaptively recognizing a gesture corresponding to the movement-sensed object according to the set value and the checked distance… see abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143